Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 1 of 38

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JUDICIAL WATCH, INC,
Plaintiff,
Vv. Civ. A. No. 1:19-cv-00177-EGS

U.S. DEPARTMENT OF JUSTICE,

Defendant.

 

DECLARATION OF MICHAEL G,. SEIDEL

I, Michael G. Seidel, declare as follows:

(1) I am currently the Section Chief of the Record/Information Dissemination Section
(“RIDS”), Information Management Division (“IMD”), Federal Bureau of Investigation (“FBI”),
Winchester, Virginia. I joined the FBI in September 2011, and prior to my current position, I
was the Assistant Section Chief of RIDS from June 2016 to July 2020; Unit Chief, RIDS
Litigation Support Unit from November 2012 to June 2016; and an Assistant General Counsel,
FBI Office of General Counsel, Freedom of Information Act (“FOIA”) Litigation Unit, from
September 2011 to November 2012. In those capacities, I had management oversight or agency
counsel responsibility for FBI FOIA and Privacy Act (“FOIPA”) litigation cases nationwide.
Prior to my joining the FBI, I served as a Senior Attorney, U.S. Drug Enforcement
Administration (“DEA”) from September 2006 to September 2011, where among myriad legal
responsibilities, I advised on FOIPA matters and served as agency counsel representing the DEA
in FOIPA suits nationwide. I also served as a U.S. Army Judge Advocate General’s Corps
Officer in various assignments from 1994 to September 2006 culminating in my assignment as

Chief, General Litigation Branch, U.S. Army Litigation Division where I oversaw FOIPA

1
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 2 of 38

litigation for the U.S. Army. I am an attorney registered in the State of Ohio and the District of
Columbia.

(2) In my official capacity as Section Chief of RIDS, I supervise approximately 235
FBI employees, supported by approximately 94 contractors, who staff a total of twelve (12)
Federal Bureau of Investigation Headquarters (“FBIHQ”) units and two (2) field operational
service center units whose collective mission is to effectively plan, develop, direct, and manage
responses to requests for access to FBI records and information pursuant to the FOIA as
amended by the OPEN Government Act of 2007, the OPEN FOIA Act of 2009, and the FOIA
Improvement Act of 2016; the Privacy Act of 1974; Executive Order 13526; Presidential,
Attorney General, and FBI policies and procedures; judicial decisions; and Presidential and
Congressional directives. The statements contained in this declaration are based on my personal
knowledge, upon information provided to me in my official capacity, and upon conclusions and
determinations reached and made in accordance therewith.

(3) Due to the nature of my official duties, I am familiar with the procedures followed
by the FBI in responding to Plaintiffs request for information from its files pursuant to the
provisions of the FOIA, 5 U.S.C. § 552, and the Privacy Act of 1974, 5 U.S.C. §552a.
Specifically, I am aware of the FBI’s handling of Plaintiff's FOIA request for records related to
communications on or after January 1, 2016, between former FBI General Counsel James Baker
and Christopher Steele, Glenn Simpson, Nellie Ohr, or David Corn.

(4) —_ In response to Plaintiff's request, the FBI processed a total of 28 pages of
responsive records subject to the FOIA. Of the twenty-eight (28) pages, twenty-one (21) pages
were released in full, four (4) pages were released in part, and three (3) pages were duplicates of

another page processed and released to Plaintiff in part. In accordance with Vaughn v. Rosen,
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 3 of 38

414 F.2d 820 (D.C. Cir. 1973), this declaration is being submitted in support of Defendant’s
motion for summary judgment, and provides the Court with information concerning the
following: a) the administrative history of Plaintiff's request; b) the FBI’s Glomar position with
regard to certain third parties’ information; c) the FBI’s recordkeeping system; d) the procedures
used to search for, review, and process the responsive records; and e) the FBI’s justifications for
withholding information pursuant to FOIA Exemptions 3, 6, 7(C), and 7(E), 5 U.S.C.

§§ 552(b)(3), (6)(6), (6)(7)(C), and (b)(7)(E).

ADMINISTRATIVE HISTORY OF PLAINTIFF’S REQUEST
FBI FOIPA REQUEST NUMBER 1393291-000

(5) By certified letter dated January 5, 2018, Plaintiff submitted a FOIA request to the
FBI seeking records pertaining to:

Any and ail records of communication, including but not limited to emails, text messages

and instant chats, sent between former FBI General Counsel James Baker and any of the

following individuals: former British intelligence officer Christopher Steele, principal of

Orbis Business Intelligence, Ltd.; Glenn Simpson of Fusion GPS; former Fusion GPS

contractor Nellie Ohr; and/or David Corn, a reporter with Mother Jones magazine.
The time frame for the requested records was January 1, 2016 to present. Plaintiff also requested
a waiver of all fees associated with the processing of their request. (Ex. A.)

(6) By letter dated January 16, 2018, the FBI acknowledged receipt of Plaintiffs
FOIA request, and notified Plaintiff it had assigned it FBI FOIPA Request Number 1393291.
The FBI also acknowledged receipt of the Plaintiff’s request for a public interest fee waiver and
advised Plaintiff that its request was under consideration and that Plaintiff would be advised of

the decision at a later date. Plaintiff was further advised that if their request for a fee waiver was

not granted, as a representative of the news media, Plaintiff would be charged applicable

 

''Upon further review of the records, the FBI is no longer asserting Exemptions (b)(5), (b)(7)(A),
or (b)(7)(D).
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 4 of 38

duplication fees. Additionally, the FBI informed Plaintiff it could check the status of its request
and/or contact the FBI with any questions at www.fbi.gov/foia. Furthermore, Plaintiff could
appeal the FBI’s response to the DOJ, Office of Information Policy (“OIP”) within ninety (90)
days of its letter, contact the FBI’s FOIA public liaison, and or seek dispute resolution services
by contacting the Office of Government Information Services (“OGIS”). (Ex. B.)

(7) _ As described below in paragraphs 56 and 57, RIDS first conducted a search of the
unclassified e-mail account of James Baker for records responsive to this request. The search
returned no responsive records.

(8) By letter dated July 25, 2018, the FBI informed Plaintiff it had conducted a search
of the places reasonably expected to have records, but that it was unable to identify records
responsive to Plaintiff's request. (At that point, the FBI had only searched the unclassified email
account of James Baker.) Additionally, the FBI informed Plaintiff that it was not necessary to
adjudicate its request for a fee waiver, as no fees were being assessed. Further, Plaintiff was
advised that it could appeal the FBI’s response to the DOJ, OIP within ninety (90) days of its
letter, contact the FBI’s public liaison, and or seek dispute resolution services by contacting the
OGIS. In sending the letter of July 25, 2018, the FBI inadvertently acknowledged the non-
existence of responsive investigative records in James Baker’s unclassified email account. The
FBI does not now contest the fact that it has made this official acknowledgement. (Ex. C.)

(9) By letter dated August 14, 2018, Plaintiff filed an appeal with DOJ/OIP,
challenging the FBI’s July 25, 2018 determination. (Ex. D.)

(10) By letter dated August 28, 2018, OIP acknowledged receipt of Plaintiffs appeal

and informed Plaintiff it assigned appeal number DOJ-AP-2018-007890 to its appeal. (Ex. E.)
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 5 of 38

(11) | Plaintiff filed its Complaint in the instant action on January 25, 2019. (ECF No.

1.)

(12) OJP responded to Plaintiffs appeal by e-mailed letter dated March 1, 2019. OIP
advised Plaintiff it closed Plaintiffs appeal because it determined Plaintiff filed a lawsuit
concerning the FBI’s actions. Department of Justice regulations located at 28 C.F.R.

§ 16.8(b)(2) (2018) states an appeal will not ordinarily be acted upon by OIP once the FOIA
request becomes the subject of litigation. (Ex. F.)

(13) _ RIDS then conducted a second search, which is described below in paragraphs 50
through 52. This second search was a CRS index search for potentially responsive records,
employing the Sentinel indices, for main file records indexed to James Baker.

(14) By letter dated September 20, 2019, the FBI advised Plaintiff of the following:

To the extent that your request seeks 1) investigative records that have previously been
officially, publicly acknowledged; 2) investigative records that have not been officially,
publicly acknowledged, but whose existence or non-existence could be acknowledged
without causing any harm protected by a FOIA Exemption; and 3) administrative records,
we have conducted a search of the places reasonably expected to have records. However,
we were unable to identify records responsive to your request.

Additionally, the FBI advised:

To the extent that your request seeks investigative records that have not previously been
officially, publicly acknowledged and the existence or non-existence of which could not
be acknowledged without causing any protected harm, the FBI can neither confirm nor
deny the existence of records responsive to your request pursuant to FOIA Exemptions

(b)(6), (b)(7)(C), and (b)(7)(E).’
Although the request is in litigation, the FBI informed Plaintiff it could appeal the FBI’s

response to the DOJ, OIP within ninety (90) days of its letter, seek dispute resolution services by

contacting OGIS, or contact the Attorney representing the Government in the matter. (Ex. G.)

 

2 The FBI is no longer asserting FOIA Exemption (b)(7)(E) as a basis for its Glomar.
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 6 of 38

(15) Although this letter did not specifically discuss email records, the unclassified e-
mail account of James Baker was searched before the FBI sent its letter dated July 25, 2018,
which officially acknowledged that the account contained no responsive records.

(16) As of September 20, 2019, therefore, the FBI had officially acknowledged the
non-existence of responsive records a) in the unclassified email account of James Baker; b)
among the administrative records in its CRS database, indexed to James Baker; c) among the
investigative records in its CRS database, indexed to James Baker, that had previously been
officially, publicly acknowledged, and d) among the investigative records in its CRS database,
indexed to James Baker, that had not been officially, publicly acknowledged, but whose
existence or non-existence could be acknowledged without causing any harm protected by a
FOIA Exemption. The FBI had not acknowledged the existence or non-existence of
investigative records a) outside of the unclassified email account of James Baker; b) that had not
previously been officially, publicly acknowledged; and c) the existence or non-existence of
which could not be acknowledged without causing any protected harm.

(17) After the December 2019 publication of a report by the Office of the Inspector
General of the U.S. Department of Justice, discussed below in paragraph 58, RIDS conducted a
third search for responsive records. This search consisted of two parts: a Sentinel indices search
utilizing the name James Baker, which was restricted to records indexed as FD-302s, and a
search of Baker’s and E. W. Priestap’s unclassified FBI e-mail accounts.

(18) By letter dated June 15, 2020, the FBI advised Plaintiff that material consisting of
28 pages was reviewed pursuant to Title 5, U.S.C. § 552, and withheld in its entirety pursuant to

FOIA Exemptions (b)(3), (b)(5), (b)(6), (b)(7)(A), (b)(7)(C), (b)(7)(D), and (b)(7)(E).’ Plaintiff

 

3 The FBI is no longer asserting Exemptions (b)(5), (b)(7)(A), or (b)(7)(D). See Footnote 1.
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 7 of 38

was provided deleted page information sheets representing the records Bates numbered
FBI(19cv00177)-1 through FBI(19cv00177)-28 and advised this was the FBI’s final release of
information responsive to its request. Further, Plaintiff was advised it could appeal the FBI’s
determination to DOJ, OIP within ninety (90) days from the date of its letter. (Ex. H.)

(19) By letter dated September 4, 2020, the FBI provided a supplemental release to
Plaintiff, wherein the FBI advised Plaintiff that during its review of the 28 pages previously
withheld in full, in preparation for briefing, it determined that 21 pages could be released in full,
and 4 released in part, and that the remaining 3 pages were duplicates of a page released in part.
Further, Plaintiff was advised it could appeal the FBI’s determination to DOJ, OIP within ninety
(90) days from the date of its letter. (Ex. I.)

LIMITED GLOMAR RESPONSES

(20) The FOIA exempts from disclosure records related to third parties if release of the
information could be expected to constitute an unwarranted invasion of personal privacy.

(21) Specifically, the FOIA provides as follows:

5 US.C. § 552(b)(6) exempts from disclosure:

personnel and medical files and similar files when the disclosure of such information
would constitute a clearly unwarranted invasion of personal privacy.

5 U.S.C. § 552(b)(7)(C) exempts from disclosure:

Records or information compiled for law enforcement purposes, but only to the extent
that the production of such law enforcement records or information . . . could reasonably
be expected to constitute an unwarranted invasion of personal privacy.*

 

‘ The practice of the FBI is to assert Exemption (b)(6) in conjunction with Exemption (b)(7)(C).
Although the balancing test for Exemption (b)(6) uses a “would constitute a clearly unwarranted
invasion of personal privacy” standard, and the test for Exemption (b)(7)(C) uses the lower
standard of “could reasonably be expected to constitute an unwarranted invasion of personal
privacy,” the analysis and balancing required by both exemptions is sufficiently similar to
warrant a consolidated discussion. The privacy interests are balanced against the public’s interest
in disclosure under the analysis of both exemptions.

7
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 8 of 38

(22) Exemption 7 of the FOIA protects from mandatory disclosure records or
information compiled for law enforcement purposes, but only to the extent the disclosure could
reasonably be expected to cause one of the harms enumerated in the subpart of the exemption.
Before an agency can invoke any of the harms enumerated in exemption (b)(7), it must first
demonstrate that the records or information at issue were compiled for law enforcement
purposes. Law enforcement agencies such as the FBI must demonstrate that the records at issue
are related to the enforcement of federal laws and that the enforcement activity is within the law
enforcement duty of that agency.

(23) Investigative records, should any exist, would have been collected and maintained
by the FBI as part of its law enforcement mission. The FBI’s responsibilities include the
investigation of violations of criminal laws of the United States and collection of evidence in
cases in which the United States is or may be a party in interest. See also 28 C.F.R. § 0.85. Any
non-administrative communications by Mr. Baker with these third parties would be investigative
records. The email between Mr. Baker and Mr. Corn, which was produced in response to this
FOIA request because it had been officially acknowledged, is an example of such a non-
administrative communication: Mr. Corn sent documents of investigative interest to Mr. Baker,
who forwarded them to Mr. Priestap for analysis.

(24) _ If such investigative records exist, they would have been created for law
enforcement purposes and would relate directly to the FBI’s investigation of violations of the
United States Code for which the FBI has investigative responsibility. Accordingly, any
responsive investigative records would readily meet the threshold requirement of FOIA

exemption (b)(7), should they exist.
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 9 of 38

(25) A privacy Glomar is necessary pursuant to 5 U.S.C. § 552(b)(6) and (b)(7)(C)
because members of the public are likely to draw adverse inferences from the mere fact that an
individual is mentioned in the files of a law enforcement agency such as the FBI or has engaged
in meetings or communications with FBI employees, as this may cast the individual in an
unfavorable or negative light. Moreover, release of the names and/or other personal information
about third parties could cause unsolicited and unnecessary attention or harassment to be focused
on them. Individuals—whether they are the subject of an investigation, witnesses, or law
enforcement personnel—have a strong interest in not being associated unwarrantedly with
alleged or actual criminal activity. These individuals maintain a strong privacy interest in not
having their personal information disclosed.

(26) The FBI’s long standing policy has been to provide an Exemptions (b)(6) and
(b)(7)(C) Glomar response (hereinafter “privacy Glomar’), neither confirming nor denying the
existence of records, in those instances where a requester seeks access to information regarding a
third party but fails to provide: 1) a privacy waiver from the third party; 2) proof of death of that
third party as described in the regulation at 28 C.F.R. § 16.3(a); or 3) sufficient evidence of a
significant public interest in disclosure of the material sought.” The FBI asserted a partial
privacy Glomar in this case regarding certain investigative records.

(27) The FBI typically does not assert a privacy Glomar regarding investigative

records referencing FBI employees in the senior executive service, who are acting in their

 

> The phrase “G/omar response” stems from a case in which a FOIA requester sought
information concerning a ship named the Hughes Glomar Explorer, and the CIA refused to
confirm or deny its relationship with the Glomar vessel because to do so would compromise the
national security or divulge intelligence sources and methods. Phillipi v. CIA, 655 F.2d 1325
(D.C. Cir. 1981). Glomar responses are proper “if the fact of the existence or nonexistence of
agency records falls within a FOIA exemption.” Wolf v. C.A., 473 F.3d 370, 374 (D.C. Cir.
2007).
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 10 of 38

official capacity. For that reason, in this case the FBI does not assert a privacy Glomar for such
records regarding former General Counsel Baker, but does assert a privacy Glomar for
investigative records regarding the other third parties listed.

(28) However, the FBI is aware of the official, public acknowledgement that
Christopher Steele served as a confidential human source and communicated with the FBI in
relation to the Crossfire Hurricane investigation. Because of that official acknowledgement, Mr.
Steele has no further privacy interest in the existence of any communications he may have had
with Mr. Baker regarding that investigation or his service as a CHS. If the FBI had found such
responsive records, it would have produced any non-exempt portions of them. But the FBI
found none.

(29) Similarly, the FBI is aware of the official, public acknowledgement that Mr. Corn
communicated with Mr. Baker in relation to the Crossfire Hurricane investigation; the FBI does
not assert a privacy Glomar over these officially, publicly acknowledged communications.

(30) The scope of the FBI’s privacy Glomar is as follows: any investigative records of
communications between James Baker and Nellie Ohr or Glenn Simpson outside of Mr. Baker’s
unclassified email account; any investigative records of communications between James Baker
and David Corn outside of Mr. Baker’s unclassified email account, apart from the officially,
publicly acknowledged communications related to the Crossfire Hurricane investigation; and any
investigative records of communications between James Baker and Christopher Steele outside of
Mr. Baker’s unclassified email account, unless such communications concerned the Crossfire
Hurricane investigation or Mr. Steele’s service as a CHS.

(31) Should any investigative records within the scope of the FBI’s privacy Glomar

exist, they would presumably have been collected and maintained by the FBI as part of its law

10
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 11 of 38

enforcement mission. The FBI’s responsibilities include the investigation of violations of
criminal laws of the United States and collection of evidence in cases in which the United States
is or may be a party in interest. (28 C.F.R. § 0.85.) Any investigative records the FBI would
have related to these individuals, if such records exist, would have been created for law
enforcement purposes and would relate directly to, and be the product of, the FBI’s investigation
of violations of the United States Code for which the FBI has investigative responsibility.

(32) After identifying the substantial privacy interests of third parties, the FBI balances
those interests against the public interest in disclosure and evaluates—on a case-by-case basis—
whether significant public benefit would result from the disclosure of the requested records. The
relevant “public interest” under the FOIA is whether the requested records, if they were to exist,
shed light on the activities of the FBI and show “what the Government is up to.” Ifa significant
public interest outweighs the substantial privacy interests of the subject(s) of the request, or if
certain information about a third party has already been officially acknowledged, the FBI will
typically “pierce” the privacy Glomar and acknowledge the existence of responsive files. In
most cases, there is no discernable public interest in disclosure of such information.

(33) _ As to the records requested in this litigation, because disclosure of the existence
of information in FBI investigative files regarding the specific third parties does not particularly
shed light on the activities of the FBI, there is a negligible public interest. As a result, when this
negligible public interest is balanced against the third parties’ substantial privacy interests,
disclosure would constitute an unwarranted invasion of their personal privacy—indeed, a clearly

unwarranted invasion.

11
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 12 of 38

(34) To the extent Plaintiff seeks communications between Mr. Baker and the specific
third parties within the scope of the FBI’s privacy Glomar, the FBI can neither confirm nor deny
existence of such records, pursuant to FOIA Exemptions (b)(6) and (b)(7)(C).

(35) Given that Plaintiff failed to provide a privacy waiver or proof of death, the FBI
denied Plaintiff's request for records concerning Mr. Baker’s alleged communications with these
specific third parties, subject to the limited acknowledgement herein. Should any additional
records exist, these third parties have strong privacy interests related to the acknowledgement of
information about them, and Plaintiff has not shown authorization by the third parties allowing
acknowledgement or receipt of such information.

(36) Plaintiff has also failed to establish an overriding public interest in disclosure.
Plaintiff has not provided information to indicate that, if such records existed, they would be in
the public interest. The relevant public interest, under FOIA, is to shed light on government
conduct. Even if such records existed, Plaintiff failed to support its conclusory claim the records
would shed light on the operations and activities of the government with any explanation of how
these particular records would do so.

(37) RIDS used a specific process to determine whether to search for or release third-
party information. Here, Plaintiff failed to provide any information to support a conclusion that
these third parties’ privacy interests are outweighed by the public’s interest in disclosure. As
such, Plaintiff did not provide sufficient information to support a claimed public interest;
therefore, Plaintiff's claimed public interest is insufficient to justify invading the third parties’
privacy interests. The FBI weighed the negligible public interest, as described supra, and
determined that confirming or denying the existence of any communications Baker did or did not

have with these third parties, except as described herein, is insufficient to justify invading the

12
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 13 of 38

third parties’ privacy interests. Therefore, the FBI determined that confirming or denying the
existence of FBI law enforcement records of communications between Mr. Baker and the third
parties would constitute a clearly unwarranted invasion of their personal privacy pursuant to
FOIA exemption (b)(6) and could reasonably be expected to constitute an unwarranted invasion
of their personal privacy pursuant to FOIA exemption (b)(7)(C).

THE FBI?’S CENTRAL RECORDS SYSTEM

(38) The Central Records System (“CRS”) is an extensive system of records consisting
of applicant, investigative, intelligence, personnel, administrative, and general files compiled and
maintained by the FBI in the course of fulfilling its integrated missions and functions as a law
enforcement, counterterrorism, and intelligence agency to include performance of administrative
and personnel functions. The CRS spans the entire FBI organization and encompasses the
records of FBI Headquarters (“FBIHQ”), FBI Field Offices, and FBI Legal Attaché Offices
(“Legats”) worldwide.

(39) The CRS consists of a numerical sequence of files, called FBI “classifications,”
which are organized according to designated subject categories. The broad array of CRS file
classification categories includes types of criminal conduct and investigations conducted by the
FBI, as well as categorical subjects pertaining to counterterrorism, intelligence,
counterintelligence, personnel, and administrative matters. For identification and retrieval
purposes across the FBI, when a case file is opened, it is assigned a Universal Case File Number
(“UCFN”) consisting of three sequential components: (a) the CRS file classification number, (b)
the abbreviation of the FBI Office of Origin (“OO”) initiating the file, and (c) the assigned

individual case file number for that particular subject matter.© Within each case file, pertinent

 

® For example, in a fictitious file number of “11Z-HQ-56789;” the “11Z” component indicates

13
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 14 of 38

documents of interest are “serialized,” or assigned a document number in the order which the
document is added to the file, typically in chronological order.

THE CRS GENERAL INDICES AND INDEXING

(40) The general indices to the CRS are the index or “key” to locating records within
the enormous amount of information contained in the CRS. The CRS is indexed in a manner
which meets the FBI’s investigative needs and priorities and allows FBI personnel to reasonably
and adequately locate pertinent files in the performance of their law enforcement duties. The
general indices are arranged in alphabetical order and comprise an index on a variety of subject
matters to include individuals, organizations, events, or other subjects of investigative interest
that are indexed for future retrieval. The entries in the general indices fall into two category
types:

A. Main entry. A main index entry is created for each individual or non-individual that
is the subject or focus of an investigation. The main subject(s) are identified in the
case title of most documents in the file.

B. Reference entry. A reference index entry is created for individuals or non-individuals
associated with the case but are not the main subject(s) or focus of an investigation.
Reference subjects are typically not identified in the case title of a file.

(41) FBI employees may index information in the CRS by individual (persons), by

organization (organizational entities, places, and things), and by event (e.g., a terrorist attack or
bank robbery). Indexing information in the CRS is done at the discretion of FBI investigators

when information is deemed of sufficient significance to warrant indexing for future retrieval.

 

the file classification, “HQ” indicates that FBI Headquarters is the FBI OO of the file, and
“56789"is the assigned case specific file number.

14
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 15 of 38

Accordingly, the FBI does not index every individual name or other subject matter in the general
indices.
AUTOMATED CASE SUPPORT

(42) Automated Case Support (“ACS”) was an electronic, integrated case management
system that became effective for FBIHQ and all FBI Field Offices and Legats on October 1,
1995. As part of the ACS implementation process, over 105 million CRS records were
converted from automated systems previously utilized by the FBI into a single, consolidated case
management system accessible by all FBI offices. ACS had an operational purpose and design
to enable the FBI to locate, retrieve, and maintain information in its files in the performance of
its myriad missions and functions.”

(43) The Universal Index (“UNI”) was the automated index of the CRS and provided
all offices of the FBI a centralized, electronic means of indexing pertinent investigative
information to FBI files for future retrieval via index searching. Individual names were recorded
with applicable identifying information such as date of birth, race, sex, locality, Social Security
Number, address, and/or date of an event. Moreover, ACS implementation built upon and
incorporated prior automated FBI indices; therefore, a search employing the UNI application of
ACS encompassed data that was already indexed into the prior automated systems superseded by
ACS. As such, a UNI index search in ACS was capable of locating FBI records created before

its 1995 FBI-wide implementation in both paper and electronic format.®

 

7 ACS was and the next generation Sentinel system is relied upon by the FBI daily to fulfill
essential functions such as conducting criminal, counterterrorism, and national security
investigations; background investigations; citizenship and employment queries, and security
screening, to include Presidential protection.

8 Older CRS records that were not indexed into UNI as a result of the 1995 ACS consolidation
remain searchable by manual review of index cards, known as the “manual indices.”

15
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 16 of 38

ACS AND SENTINEL

(44) Sentinel is the FBI’s next generation case management system that became
effective FBI-wide on July 1, 2012. Sentinel provides a web-based interface to FBI users, and it
includes the same automated applications that were utilized in ACS. After July 1, 2012, all FBI
generated records are created electronically in case files via Sentinel; however, Sentinel did not
replace ACS and its relevance as an important FBI search mechanism. Just as pertinent
information was indexed into UNI for records generated in ACS before July 1, 2012, when a
record is generated in Sentinel, information is indexed for future retrieval.

(45) On August 1, 2018, the ACS case management system was decommissioned, and
ACS data was migrated into Sentinel including the ACS indices data and digitized investigative
records formerly available in ACS. Moreover, Sentinel retains the index search methodology
and function whereby the CRS is queried via Sentinel for pertinent indexed main or reference
entries in case files. All CRS index data from the UNI application previously searched via ACS
is now searched through the “ACS Search” function within Sentinel.

(46) Upon receipt of FOIPA requests where the subject matter predates the
implementation of Sentinel, RIDS predominately begins its FOIPA searching efforts by
conducting index searches via the “ACS Search” function in Sentinel. RIDS then builds on its
ACS index search by conducting an index search of Sentinel records to ensure it captures all
relevant data indexed after the implementation of Sentinel. The CRS automated indices,
available within Sentinel and the ACS search function in Sentinel, in most cases represent the
most reasonable means for the FBI to locate records potentially responsive to FOIPA requests.
This is because these automated indices offer access to a comprehensive, agency-wide set of

indexed data on a wide variety of investigative and administrative subjects. Currently, these

16
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 17 of 38

automated indices consist of millions of searchable records and are updated daily with material
newly indexed in Sentinel.

(47) Additionally, the location of records indexed to the subject of a FOIPA request
does not automatically mean the indexed records are responsive to the subject. Index searches
are the means by which potentially responsive records are located, but ultimately, a F OIPA
analyst must consider potentially responsive indexed records against the specific parameters of
individual requests. Responsiveness determinations are made once indexed records are gathered,
analyzed, and sorted by FOIPA analysts who then make informed scoping decisions to determine
the total pool of records responsive to an individual request.

THE FBI’S CRS SEARCH

(48) Main and Reference Files. RIDS conducted a CRS search to locate any “main”
files or “reference” files potentially responsive to Plaintiff's request and not subject to the FBI’s
partial Glomar response.

(49) Index Searching. To locate CRS information, RIDS employs an index search
methodology. Index searches of the CRS are reasonably expected to locate responsive material
within the vast CRS since the FBI indexes pertinent information into the CRS to facilitate
retrieval to serve its primary law enforcement and intelligence gathering functions. Given the
broad range of indexed material in terms of both time frame and subject matter that it can locate
in FBI files, the FBI automated indices available through Sentinel is the mechanism RIDS
employs to conduct CRS index searches.

(50) CRS Searches and Results. In response to Plaintiff's request, RIDS conducted a
CRS index search for potentially responsive records employing the Sentinel indices. The FBI

utilized only the Sentinel indices because Plaintiff's subject implicates records that would have

17
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 18 of 38

been created after the implementation of Sentinel on July 1, 2012. RIDS conducted a string
search utilizing the names James Baker, James A. Baker, and Jim Baker. The FBI limited the
time frame of the search to records created January 1, 2016 through January 16, 2018.

(51) The FBI located no administrative records responsive to Plaintiffs request.

(52) The FBI located no investigative records that were then outside the scope of its
privacy Glomar and responsive to Plaintiff’s request. At the time of this search, communications
between James Baker and David Corn regarding the Crossfire Hurricane investigation had not
been officially, publicly acknowledged. The existence of such communications was therefore
within the scope of the FBI’s privacy Glomar at that time.

(53) Scope of Searches. Given that CRS index searches can effectively locate a broad
array of FBI records, as standard practice, the FBI normally relies on index searches of the CRS
to conduct reasonable searches for records responsive to FOIPA requests. While it is FBI policy
to upload all substantive, record communications within the CRS, it is difficult to conduct an
index search for internal communications when there is not a specific investigation identified and
records could span multiple investigations.

THE FBI’S SEARCH FOR RESPONSIVE E-MAIL RECORDS
THE NATURE OF FBI E-MAIL RECORDS

(54) FBI e-mail communications are stored within the separate e-mail accounts of FBI
employees. These accounts include all e-mails sent to or from the specific employees. Typically
FBI employees have two e-mail accounts — one unclassified e-mail account capable of
communicating internally, with other government agencies (“OGAs”), with other branches of the
United States Government, and with the public/non-governmental entities; and one classified

account to communicate up to the “SECRET” classification level, able to communicate

18
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 19 of 38

internally, with OGAs, and with other branches of the United States Government. Due to this
structure, the FBI must first identify likely custodians of responsive records, and whether
communications are likely to be stored within their unclassified and/or classified accounts.

(55) Once likely custodians and appropriate accounts (classified or unclassified) are
identified, the FBI must then develop appropriate search terms to search within individual
accounts. Since there is no index within FBI employees’ e-mail accounts, terms must be
designed to efficiently search all text of e-mails within employees’ accounts. In doing this, the
FBI also uses Boolean search limiters to craft appropriate searches of e-mail records.’ This
combination of terms and limiters allows the FBI to conduct e-mail searches for responsive
records with a reasonable amount of effort.

THE FBI’S SEARCH FOR E-MAIL RECORDS

(56) Inthis case, RIDS conducted a search to locate any e-mail records potentially
responsive to Plaintiff's request. To locate e-mail records responsive to Plaintiffs request, RIDS
searched the unclassified e-mail account of James Baker. Given that James Baker is the FBI
employee who allegedly sent or received e-mail communications from outside third parties,
RIDS searched within Baker’s unclassified account. Other than Baker, the third parties listed in
Plaintiff's request letter would not have classified government e-mail accounts and therefore
RIDS determined a search of Baker’s unclassified e-mail account to be the most logical location

for responsive records.

 

° Commonly the FBI will use the Boolean search limiter “AND” between two search terms. This
will limit results to documents containing both search terms. Additionally, the FBI uses “OR”
between search terms to find documents that contain at least one of the search terms. Finally,

and rarely, the FBI uses “NOT” between search terms to limit to documents that contain the first
search term but not the second. For example, searching “investigation NOT robbery” would
limit to documents containing “investigation,” but not those documents that also contain the term
“robbery.”

19
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 20 of 38

(57) Within Baker’s unclassified e-mail account, RIDS searched e-mails created or
retrieved between January 1, 2016 and January 16, 2018 for e-mails that included in the
to/from/Cc/Bcc fields any of the following third party names: Christopher Steele; Glenn
Simpson; Nellie Ohr; and David Corn. This search yielded no responsive records not subject to
the FBI’s privacy Glomar response.

LEADS RESULTING IN ADDITIONAL SEARCH EFFORTS AND LOCATION OF
RECORDS RESPONSIVE TO PLAINTIFF'S REQUEST

(58) The FBI, while reviewing information relative to another FOIA request, located a
clear and certain lead to potentially responsive documents within a publicly available December

2019 U.S. Department of Justice, Office of the Inspector General Report entitled “Review of

Four FISA Applications and Other Aspects of the FBI’s Crossfire Hurricane Investigation,”!°

which contained the following information:

Following the November 2016 U.S. elections, several third parties provided the FBI with
additional Steele election reporting, which the FBI included in its validation efforts.

Baker told the OIG that Mother Jones reporter contacted him and furnished him with nine
reports from Steele, four of which Steele had not previously provided to the FBI.'! As
described above, Baker was interviewed by Case Agent 1 and Baker’s discussion with the
Mother Jones reporter was documented in an FB] FD-302 report. According to the FD-
302, Baker received a collection of Steele’s reports from the Mother Jones reporter,
which Baker forwarded to Priestap for analysis.!?

 

'© This report is available at https://www.justice.gov/storage/120919-examination.pdf (accessed
August 11, 2020).

'! The nine Steele reports were Reports 80, 94, 95, 97, 105, 111, 112, 134 and 136. The FBI had
not previously obtained Reports 97, 105 and 112 from Steele. According to an FBI FD-302, ina
conversation later that month, the Mother Jones reporter advised Baker that Steele reports also
had been furnished to two Members of Congress, and that Steele was surprised that his reporting
had not received more attention in the media.

'2 The Mother Jones reporter has stated publicly that he provided Steele reports to Baker. See “A
New Right-Wing Smear Campaign Targets a Former FBI Official to Distract from Russia
Scandal,” Mother Jones, www.motherjones.com/politics/2019/01/a-new-right-wing-smear-
campaign-targets-a-former-fbi-official-to-distract-from-russia-scandal. (accessed August 11,
2020).

20
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 21 of 38

(59) Utilizing this lead the FBI conducted the following additional searches:

a)

b)

a Sentinel indices search utilizing the name James Baker, restricted to only
records indexed as FD-302s. This search yielded one record responsive to
Plaintiff's request.

a search of Baker’s and E. W. Priestap’s unclassified FBI e-mail accounts for
e-mails to/from James Baker and E. W. Priestap created or retrieved between
November 1, 2016 and November 22, 2016 containing either the terms
“Mother Jones,” “Corn,” or “Mother”. This search yielded five responsive
records: four copies of the same one-page email in which David Corn sent
reports authored by Christopher Steele to James Baker’s personal email
account, who forwarded them to E.W. Priestap’s unclassified FBI email
account, who in turn replied to acknowledge receipt; and one copy of a second

email in which E.W. Priestap sent the reports to others within the FBI."4

JUSTIFICATION FOR NONDISCLOSURE UNDER THE FOIA

(60)

The FBI processed all documents responsive to Plaintiffs request, and not subject
to its Glomar response, to achieve maximum disclosure consistent with the access provisions of
the FOIA. Every effort was made to provide Plaintiff with all material in the public domain and
with all reasonably segregable non-exempt information in the responsive records. No reasonably

segregable, non-exempt portions have been withheld from Plaintiff. Further description of the

 

3 The existence of this record was subject to the FBI’s partial Glomar response until its existence
was Officially, publicly acknowledged in the IG Report.

‘4 These records were stored in the unclassified FBI email account of E.W. Priestap; they were
not stored in James Baker’s unclassified FBI email account.

21
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 22 of 38

information withheld, beyond what is provided in this declaration could identify the actual
exempt information that the FBI has protected.

(61) The FBI identified and described four pages of the responsive records, and three
duplicate pages, in the attached Index at (Ex. J). It also prepared this declaration to provide
justification for the FOIA exemptions used to withhold exempt information. The index specifies
the relevant Bates pages, provides a specific date range and description of each document, and
identifies the applicable exemptions applied to the pages of each document. Additionally, coded
categories were applied to the exemptions detailing the nature of the information withheld
pursuant to the provisions of the FOIA. The coded categories are provided to aid in the Court’s
and Plaintiff's review of the FBI’s explanations of the FOIA exemptions it asserted to withhold
the material. The coded, Bates-numbered pages together with this Index and Declaration
demonstrate all information withheld by the FBI is exempt from disclosure pursuant to the cited
FOIA exemptions, or is so intertwined with protected material that segregation is not possible
without revealing the underlying protected documents.

(62) Each instance of information withheld on the Bates-numbered documents is
accompanied by a coded designation that corresponds to the categories listed below. For
example, if “(b)(7)(C)-1” appears on a document, the “(b)(7)(C)” designation refers to FOIA
Exemption 7(C) protecting against unwarranted invasions of personal privacy. The numerical
designation of “1” following the “(b)(7)(C)” narrows the main category into a more specific
subcategory, such as “Names and Identifying Information of FBI Special Agents and an FBI
Employee Unique Employee Identification Number.” Listed below are the categories used to

explain the FOIA Exemptions the FBI asserted to withhold the protected documents:

22
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 23 of 38

SUMMARY OF FOLA EXEMPTION JUSTIFICATION CATEGORIES

   
    

INFORMATION PROTECTED BY STATUTE
(b)(3)-1 National Security Act of 1947 [50 U.S.C. Section 3024(1)(1)] [cited at
all times in conjunction with (b)(7)(E)]

CLEARLY UNWARRANTED INVASION OF PERSONAL
Exemptions 6 & 7(C) | PRIVACY AND UNWARRANTED INVASION OF PERSONAL
PRIVACY
Names and Identifying Information of FBI Special Agents and an FBI

(6)(6)-1 and (6)(7)(C)-1 Employee Unique Employee Identification Number (“UEID”)
(b)(6)-2 and (b)(7)(C)-2_| Name and Identifying Information of a Third Party Merely Mentioned

Exemption 3

 

 

 

 

 

 

 

 

(b)(6)-3 and (b)(7)(C)-3 Government Employee’s Personal E-mail Address
Exemption 7(E) LAW ENFORCEMENT TECHNIQUES AND PROCEDURES
(b)(7)(E)-1 Confidential Human Source (“CHS”) Program Information
(b)(7)(E)-2 Sensitive Investigative File Numbers

 

 

 

[cited at all times in conjunction with (b)(3)]

 

EXEMPTION (b)(3) INFORMATION PROTECTED BY STATUTE

(63) 5U.S.C. § 552 (b)(3) exempts from disclosure information which is:
Specifically exempted from disclosure by statute ... if that statute (A)(i) requires
that the matters be withheld from the public in such a manner as to leave no
discretion on the issue; or (A)(ii) establishes particular criteria from withholding
or refers to particular types of matters to be withheld; and (B) if enacted after the

date of enactment of the Open FOIA Act of 2009, specifically cites to this
paragraph.

(b)(3)-1 — NATIONAL SECURITY ACT OF 1947, 50 U.S.C. § 3024G@)(1)

(64) The FBI asserted Exemption 3 to withhold information pursuant to Section
102A(i)(1) of the National Security Act of 1947 (“NSA”), as amended by the Intelligence
Reform and Terrorism Preservation Act of 2004 (“IRTPA”).!> 50 U.S.C. § 3024(i)(1) provides
that the Director of National Intelligence (““DNI’) “shall protect from unauthorized disclosure

intelligence sources and methods.”'® As relevant to U.S.C. § 552(b)(3)(B), the National Security

 

'5 Upon further review, the FBI is no longer asserted Exemption 3 to the second paragraph on
Bates page FBI(1 9cv00177)-2.

16 Section 102A(i)(1) of the National Security Act was previously codified at 50 U.S.C.
23
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 24 of 38

Act of 1947 was enacted before the date of enactment of the OPEN FOIA Act of 2009. On its
face this federal statute leaves no discretion to agencies about withholding from the public
information about intelligence sources and methods. Thus, the protection afforded to
intelligence sources and methods by 50 U.S.C. § 3024(i)(1) is absolute. See CIA v. Sims, 471
U.S. 159 (1985).

(65)  Inorder to fulfill its obligation of protecting intelligence sources and methods, the
DNI is authorized to establish and implement guidelines for the Intelligence Community (“IC”)
for the classification of information under applicable laws, Executive Orders, or other
Presidential Directives, and for access to and dissemination of intelligence. 50 U.S.C.
§ 3024()(1). In implementing this authority, the DNI promulgated Intelligence Community
Direction 700, which provides that IC elements shall protect “national intelligence and
intelligence sources and methods and activities from unauthorized disclosure.”'’ The FBI is one
of 17 member agencies comprising the IC, and as such must protect intelligence sources and
methods.

(66) Given the plain Congressional mandate to protect the IC’s sources and methods of
gathering intelligence, the FBI has determined that intelligence sources and methods would be
revealed if any of the withheld information is disclosed to Plaintiff. Therefore, the FBI is

prohibited from disclosing such information under § 3024(i)(1).!°

 

§ 403()(1). As a result of the reorganization of Title 50 of the U.S. Code, Section 102A()(1) ts
now codified at 50 U.S.C. § 3024()(1).

‘7 Intelligence Community Directive (ICD) 700, date June 7, 2012, at J 2a.

'® Although § 3024(i)(1) does not impose a requirement to articulate harm, disclosure of this
information presents a bona fide opportunity for individuals to develop and implement
countermeasures, resulting in the loss of significant intelligence information, sources, and
methods relied upon by national policymakers and the IC to safeguard national security.

24
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 25 of 38

(67) The FBI is asserting Exemption 3 in this case, in conjunction with Exemption
7(E), to protect unclassified information that would reveal intelligence sources and methods.
Information was protected under Exemption 7(E) because unclassified sources and methods were
employed as law enforcement techniques and procedures, or guidelines, and thus would qualify
as both an intelligence source and method under Exemption 3 and a law enforcement technique
under Exemption 7(E). Notably, § 3024(i)(1) protects sources and methods regardless of
whether they are classified. See Sims, 471 U.S. at 176.

(68) The FBI is invoking 50 U.S.C. § 3024(i)(1) to protect a certain file number
assigned to a specific intelligence matter. In this case, the FBI protected a file number pursuant
to Exemption (b)(3) because release would reveal non-public details about the focus, character
and nature of FBI national security activities. Additionally, revealing information regarding the
file classification number would also disclose the type of national security program generally
associated with this type of investigation. The unique file number assigned to this investigation
is extremely sensitive, and prohibited from disclosure pursuant to 50 U.S.C. § 3024(i)(1).

(69) The mere fact that a file number of a designated intelligence source and method
file classification is connected to a particular subject/target reveals operational intelligence
source and method activity within the ambit of § 3024 protection. Per the expressed language of
§ 3024, Intelligence Community (IC) agencies,'? “shall” protect intelligence sources and
methods. The protection afforded by § 3024 is absolute, and IC components lack the discretion

to release intelligence source and method information regardless of classification level.

 

'9 The FBI is one of the 17 federal agencies comprising the Intelligence Community affording
the FBI the authority to withhold exempted material pursuant to the NSA of 1947. 50 U.S.C.,
§ 3003 (4)(H).

25
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 26 of 38

(70) National Intelligence and the term “intelligence related to national security” refer
to all such intelligence, regardless of the source from which derived and including information
gained within or outside the United States....”°

(71) _ As further explained in {J 89-92 infra, individual file numbers contain the
classification identifying the type of investigation/crime, an alpha associated to a specific
investigative focus, the geographical prefix identifying the originating office, and the unique case
number. Release of intelligence file numbers would lead to exposure of the particular
intelligence activity and method at issue and its nexus to a specific FBI intelligence program or
sub-program. Furthermore, disclosure of intelligence file numbers in the aggregate will enable
an adversary to attribute any information released from the document to the particular file. An
adversary could then identify the specific intelligence activity applying a mosaic by supplying
further missing pieces. Hence, a particular mosaic of the activity begins to appear as more
information is identified with the particular intelligence file leading to exposure of actual
intelligence activities or methods.

EXEMPTION 7 THRESHOLD

(72) FOIA Exemption 7 exempts from mandatory disclosure records or information
compiled for law enforcement purposes when disclosure could reasonably be expected to cause
one of the harms enumerated in the subparts of the exemption. See 5 U.S.C. § 552(b)(7). Before
an agency can invoke any of the harms enumerated in Exemption (b)(7), it must first demonstrate
that the records or information at issue were compiled for law enforcement purposes. Any

investigative records responsive to this request were compiled in furtherance of the FBI’s law

 

20 See United States Congress, Intelligence Reform and Terrorism Prevention Act of 2004,
Section 1012, Public Law 108-458, December 17, 2004.

26
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 27 of 38

enforcement mission, and the processed records, in particular, were compiled in furtherance of a
pending investigation of a third party relating to potential violations of Federal Law. Therefore,
the FBI determined these records readily meet the threshold requirement of Exemption (b)(7), as
discussed above in paragraphs 22 through 24.

EXEMPTIONS (b)(6) AND (b)(7)(C) - CLEARLY UNWARRANTED INVASION OF
PERSONAL PRIVACY AND UNWARRANTED INVASION OF PERSONAL PRIVACY

(73) Exemption 6 exempts from disclosure “personnel and medical files and similar
files the disclosure of which would constitute a clearly unwarranted invasion of personal
privacy.” 5 U.S.C. § 552(b)(6). All information that applies to a particular person falls within
the scope of Exemption 6.

(74) Exemption 7(C) similarly exempts from disclosure “records or information
compiled for law enforcement purposes [when disclosure] could reasonably be expected to
constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C).”!

(75) When withholding information pursuant to these two exemptions, the FBI is
required to balance the privacy interests of the individuals mentioned in the records against any
public interest in disclosure. In asserting these exemptions, each piece of information was
scrutinized to determine the nature and strength of the privacy interest of every individual whose
name and/or identifying information appears in the documents at issue. When withholding the
information, the individual’s privacy interest was balanced against the public’s interest in
disclosure. For purposes of these exemptions, a public interest exists only when information about
an individual, their name, or their identifying information would shed light on the FBI’s

performance of its mission to protect and defend the United States against terrorist and foreign

 

2! As stated in FN 4, supra, the practice of the FBI is to assert Exemption 6 in conjunction with
Exemption 7(C). The analysis and balancing required by both exemptions is sufficiently similar
to warrant a consolidated discussion.

27
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 28 of 38

intelligence threats, to uphold and enforce the criminal laws of the United States, and to provide
leadership and criminal justice services to federal, state, municipal, and international agencies and
partners. In each instance wherein information was withheld pursuant to Exemptions 6 and 7(C),
the FBI determined that the individuals’ privacy interests outweighed any public interest in
disclosure.

(b)(6)-1 AND (b)(7)(C)-1: NAMES AND IDENTIFYING INFORMATION OF FBI SPECIAL AGENTS AND
AN FBI EMPLOYEE UNIQUE EMPLOYEE IDENTIFICATION NUMBER (“UEID”)?

(76) Within Exemption Categories (b)(6)-1 and (b)(7)(C)-1, the FBI protected the
names and identifying information (e.g. official FBI e-mail addresses) of FBI Special Agents
(“SAs”), and a UEID number assigned to an FBI professional staff employee. First, the FBI
SA’s were responsible for conducting, supervising, and/or maintaining the investigative activities
reflected in the documents. These responsibilities include but are not limited to the following:
coordinating/completing tasks in support of the FBI’s investigative and administrative functions,
compiling information, and/or reporting on the status of the investigation.

(77) Assignment of SAs to any particular investigation are not by choice. Publicity,
adverse or otherwise, arising from a particular investigation and/or use of specific FBI
investigative techniques, may seriously prejudice their effectiveness in conducting other
investigations or performing their day-to-day work. The privacy consideration is also applied to
protect FBI SAs, as individuals, from unnecessary, unofficial questioning as to the conduct of
this or other investigations/investigative activities, whether or not they are currently employed by
the FBI. FBI SAs conduct official inquiries into various criminal and national security violation

cases. The publicity associated with the release of an SA’s identity in connection with a

 

*2 UEIDs are singular numbers assigned to employees, and serve as a means of identification
within the government.

28
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 29 of 38

particular investigation/investigative activities could trigger hostility toward a particular SA.
During the course of an investigation, a SA may engage with all strata of society, conducting
searches and making arrests, both of which result in reasonable but nonetheless serious
disturbances to people and their lives. Persons targeted by such investigations/investigative
activities, and/or those sympathetic to those targeted, could seek to inflict violence on a SA
based on their participation in an investigation. This is because an individual targeted by such
law enforcement actions may carry a grudge against those involved with the investigation, which
may last for years. These individuals may seek revenge on SAs and other federal employees
involved in a particular investigative activity. There is no public interest served by disclosing the
SA’s identities or their official FBI email addresses because neither their identities nor their
email addresses would, by themselves, significantly increase the public’s understanding of the
FBI’s operations and activities. Thus, disclosure of this information would constitute a clearly
unwarranted invasion of their personal privacy; and the FBI properly withheld the names and
official FBI email addresses of FBI SAs pursuant to Exemptions 6 and 7(C).

(78) Next, the FBI on the cover page of the FD-302, made one redaction, consisting of
the UEID of an FBI Professional Staff employee involved in the classification review of the FD-
302, pursuant to FOIA Exemptions (b)(6) and (b)(7)(C). This unique identifier could be used to
identify the employee who reviewed this document. This, in turn, could subject the employee to
targeted attempts to obtain sensitive information from the FD-302 or for other sensitive and/or
classified FBI information to which they may have access due to their FBI employment.
Furthermore, adversaries could co-opt the information in an attempt to impersonate the
employee’s identity in relation to agency business. As such the FBI determined this employee

maintains substantial privacy interests in not having the UEID disclosed. In contrast, there is no

29
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 30 of 38

public interest in this singular piece of information because its disclosure would not significantly
increase the public’s understanding of the FBI operations and activities. Accordingly, in the
balance, this employee’s privacy interests prevail and thus, the FBI properly withheld the UEID
pursuant to FOIA Exemptions (b)(6) and (b)(7)(C).

(b)(6)-2 AND (b)(7)(C)-2: NAME AND IDENTIFYING INFORMATION OF
A THIRD PARTY MERELY MENTIONED

(79) In Exemption category (b)(6)-2 and (b)(7)(C)-2, the FBI protected the name and
identifying information (e.g., profession and personal e-mail address) of a third party who was
merely mentioned in the investigative record responsive to Plaintiff's request. This individual
was not of investigative interest to the FBI. This third party maintains substantial and legitimate
privacy interests in not having this information disclosed and thus, being connected with an FBI
law enforcement matter. Considering the FBI is an investigative and intelligence agency,
disclosure of the third party’s name and/or identifying information in connection with FBI
records carries an extremely negative connotation. Disclosure of his/her identity would subject
this individual to possible harassment or criticism and focus derogatory inferences and suspicion
on him/her. The FBI then considered whether there was any public interest that would override
this privacy interest, and concluded that disclosing information about an individual who was
merely mentioned in an FBI investigative file would not significantly increase the public’s
understanding of the operations and activities of the FBI. Accordingly, the FBI properly
protected this individual’s privacy interests pursuant to FOIA Exemptions 6 and 7(C). To
protect the privacy interests of this individual, the FBI withheld a single paragraph consisting of
two sentences from the FD-302 released in this case. No information could be reasonably

segregated from this paragraph without tending to identify the individual in question.

30
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 31 of 38

(b)(6)-3 AND (b)(7)(C)-3: GOVERNMENT EMPLOYEE’S PERSONAL E-MAIL ADDRESS

(80) In Exemption category (b)(6)-3 and (b)(7)(C)-3, the FBI protected the personal e-
mail address of a person who, at the time the records were created, was a government employee,
James Baker. While no longer a government employee, this person maintained, and maintains, a
substantial legitimate privacy interest in not having his/her personal e-mail address disclosed.
Individuals, including those employed with government agencies, use personal e-mail addresses
for corresponding with friends and family, receiving notifications for appointments, for receiving
electronic monthly billing statements and financial bank statements and as a login name to access
personal financial accounts and accounts of organizations with whom they are members.
Government employees maintain personal lives separate from their professional lives, and the
FBI categorizes its withholding, and makes withholding determinations of government
employees’ information, with respect of this fact. If this fact was not considered, government
employees would be reduced to one-dimensional personas in the eyes of FOIA, where they
would never be acknowledged to exist outside of their official duties. To put it another way,
their personal email addresses or other personal information would be processed according to the
same standards as their official government email addresses and thus more likely to be released.

(81) When government employees are acting in their capacity as private individuals
(i.e., they are not conducting official government work); the considerations for their information
should match the context in which they are mentioned. Government employees have a
reasonable expectation that government agencies will not make their personal contact
information available to the general public. Disclosure of this information would cause an
unwarranted invasion of this government employee’s privacy rights, as it would cause
unwarranted harassment. It could also allow individuals with intent on causing this government

employee harm to use this address to impersonate or otherwise adversely affect his/her personal

31
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 32 of 38

life, which depending on the nature of one’s actions, could also negatively impact this
government employee’s career. Thus, the FBI determined Mr. Baker has a substantial privacy
interest in not having his/her personal e-mail address disclosed to the public.

(82) The FBI then considered whether there was a public interest that would override
this former government employee’s privacy interest. Again, a public interest exists only when
the information to be disclosed would significantly increase the public’s understanding of the
FBI’s performance of its mission. This government employee’s personal e-mail address, by
itself, sheds no light on the FBI’s operations and activities. In contrast, disclosing this personal
information would not significantly increase the public’s understanding of the FBI’s
performance of its mission, and so the FBI concluded there was no public interest to override this
government employee’s privacy interests. Accordingly, the FBI properly protected this
government employee’s personal e-mail address pursuant to FOIA Exemptions 6 and 7(C).

EXEMPTION (b)(7)(E) INVESTIGATIVE TECHNIQUES AND PROCEDURES

(83) 5U.S.C. § 552(b)(7)(E) provides protection for:

law enforcement records [which]...would disclose techniques and procedures for
law enforcement investigations or prosecutions or would disclose guidelines for
law enforcement investigations or prosecutions if such disclosure could
reasonably be expected to risk circumvention of the law.

(84) Exemption (b)(7)(E) has been asserted to protect information from these records,
the release of which would disclose techniques and/or procedures for law enforcement
investigations or prosecutions, or would disclose guidelines for law enforcement investigations
or prosecutions if such disclosure could reasonably be expected to risk circumvention of the law.
This exemption affords protection to techniques and procedures used in law enforcement
investigations; it protects techniques and procedures that are not well-known to the public, as

well as non-public details about the use of well-known techniques and procedures.

32
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 33 of 38

(85) Within the responsive documents, the FBI applied Exemption (b)(7)(E) to non-
public investigative techniques and procedures utilized by the FBI to pursue its law enforcement
and intelligence gathering missions, and also to non-public details about techniques and procedures
that are otherwise known to the public. Specifically, the FBI asserted Exemption 7(E) to protect
the following categories of information.

(b)(7)(E)-1: CONFIDENTIAL HUMAN SOURCE (“CHS”) PROGRAM INFORMATION

(86) The FBI protected the non-public information about its CHS program, including
techniques and procedures used in the operation of the program. CHSs are an integral and
crucial resource for the FBI in carrying out its law enforcement, national security, and
intelligence gathering missions. In order for the FBI to successfully fulfill these missions, it is
essential for its CHS program to operate effectively, and in order for that to occur, non-public
and sensitive program details must not be publicly disseminated.

(87) Christopher Steele’s codename was protected here. A source codename is unique
and assigned solely to a particular CHS. Codenames are used in lieu of the actual name of the
source. Though Christopher Steele has been publicly confirmed as a former FBI CHS, his
codename has never been officially publicly acknowledged. Public disclosure of this unique
identifier still presents a law enforcement circumvention risk as it would provide adversaries the
means of tracking and discovering non-public, sensitive details about the FBI’s use of
information provided by Steele in its pursuit of investigative and counterintelligence activities.
This would allow adversaries to judge the utility of such information to the FBI and lay bare key
information about the FBI’s investigative and intelligence-gathering strategies for utilizing this
information in any other investigations. Release of this information would allow adversaries to

gain knowledge about FBI investigative and intelligence-gathering strategies, predict future

33
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 34 of 38

investigative actions, and take steps to avoid detection and/or disruption by FBI investigative and
intelligence-gathering efforts.

(88) For the reasons described above, the FBI protected information about its CHS
program under Exemption (b)(7)(E) to ensure the continued utility of this critical law
enforcement technique and to prevent circumvention of the law.

(b)(7)(E)-2: SENSITIVE INVESTIGATIVE FILE NUMBERS

(89) In Exemption category (b)(7)(E)-2, the FBI protected sensitive investigative file
numbers. The FBI determined this Exemption is appropriate for protecting these file numbers as
the release of file numbering convention identifies the investigative interest or priority given to
such matters. The file numbers the FBI protected are not known to the general public. These file
numbers contain three separate portions. The first portion of these file numbers consist of FBI
file classification numbers which indicate the types of investigative/intelligence gathering
programs to which these files pertain. Many of the FBI’s classification numbers are public,
which makes disclosure of this information even more telling. Release of known file
classification numbers in the context of investigative records would immediately reveal the types
of investigations being pursued, and/or non-public facets of the FBI’s investigative strategies.
For example, revealing the FBI has a money laundering investigative file on a subject who was
only known to be investigated for crimes related to public corruption, would reveal key non-
public information about the FBI’s investigative strategies and gathered evidence. Additionally,
releasing non-public FBI file classification numbers would reveal critical information about non-
public investigative techniques and procedures, and provide criminals and foreign adversaries the

ability to discern the types of highly sensitive investigative strategies the FBI is pursuing

34
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 35 of 38

whenever such file classification numbers are present within these and other sensitive FBI
investigative records.

(90) The protected investigative file numbers also contain two-letter office of
origination codes, indicating which FBI field office or overseas FBI legal attaché originated the
investigations at issue. Providing this information, in many instances, would provide critical
information about where and how the FBI detected particular criminal behaviors or national
security threats, and reveal key pieces about the FBI’s non-public FBI investigations or
intelligence/evidence gathering sources and methods. Revealing this information could also risk
disclosing unknown FBI investigations or intelligence gathering initiatives, by revealing interests
in varying areas of FBI investigative responsibility. Releasing this information could also
possibly provide significant information about the FBI’s failure to detect certain types of
criminal behavior. For example, a criminal operating out of San Francisco, California with ties
to a criminal organization under investigation in the FBI’s Seattle Field Office, could request the
FBI’s Seattle Field Office’s investigative file. If the FBI were to reveal all of the originating
office codes in the investigative files present in Seattle’s file, and there was no indication the FBI
ever pursued an investigation in San Francisco, the criminal could reasonably assume the FBI
failed to locate any evidence of their wrongdoing, emboldening them to continue their activities
undeterred.

(91) The third portion of these investigative files consists of the numbers given. to the
unique investigative initiatives these files were created to memorialize. Releasing these singular
file numbers would provide criminals and foreign adversaries with a tracking mechanism by
which they can place particular files/investigations within the context of larger FBI investigative

efforts. Continued release of sensitive investigative file numbers would provide criminals with

35
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 36 of 38

an idea of how FBI investigations may be interrelated and when, why, and how the FBI pursued
different investigative strategies. This would provide criminals with the means of judging where
the FBI allocates its limited investigative resources, how the FBI responds to different
investigative circumstances, what the FBI knows and when/how they obtained the knowledge,
and if there are knowledge gaps in the FBI’s gathered intelligence.

(92) Insummary, repeatedly releasing sensitive FBI investigative file numbers would
allow determined criminals and foreign adversaries to obtain an exceptional understanding of the
body of investigative intelligence available to the FBI; and where, who, what and how it is
investigating certain detected activities. Release of this information would enable these
criminals and foreign adversaries to predict FBI investigations and structure their behavior to
avoid detection and disruption by FBI investigators, enabling them to circumvent the law.
Accordingly, the FBI properly asserted FOIA Exemption 7(E), at times in conjunction with
Exemption (b)(3), to protect this type of information.

SEGREGABILITY
(93) As discussed in § 4 supra, the FBI identified twenty-eight (28) pages of responsive

records subject to the FOIA. Of those pages, 21 pages were Released in Full (“RIF”), and 4 pages
were Released in Part (“RIP”). Each of these categories is discussed below to further address
segregability. In addition, 3 pages were duplicates of a page released in part. While the OIG report
provides some information on the public record, the information protected herein cannot be

reasonably segregated to any further extent without revealing exempt information.

36
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 37 of 38

(a) Pages RIF. Following the segregability review, RIDS determined 21 pages could
be released in full without redactions as there was no foreseeable harm to an interest
protected by a FOIA exemption.”

(b) Pages RIP. RIDS further determined 4 pages could be release in part with
redactions pursuant to specific FOIA exemptions identified on these pages and described
herein. These pages comprise a mixture of material that could be segregated for release
and material that was withheld as release would trigger foreseeable harm to one or more
interests protected by the cited FOIA exemptions on these pages.

CONCLUSION
(94) The FBI performed adequate and reasonable searches for responsive records

subject to the FOIA and processed all such records. The FBI has processed and released all
reasonably segregable information from the responsive records to Plaintiff. Information was
properly withheld pursuant to FOIA Exemptions (b)(3), (b)(6), (b)(7)(C), and (b)(7)(E). The FBI
has determined that the information withheld from Plaintiff, if disclosed, would violate federal
statute governing release of information on national security operations, could reasonably be
expected to interfere with ongoing law enforcement proceedings, would cause a clearly
unwarranted invasion of the personal privacy; could reasonably be expected to constitute an
unwarranted invasion of personal privacy; or would disclose techniques and procedures for law
enforcement investigations. Furthermore, the FBI appropriately issued an Exemption
(b)(6)/(b)(7)(C) Glomar response that neither confirms nor denies the existence or non-existence

of non-administrative records of communications of third parties, except to the extent such

 

3 Some of these pages that were released in full have black boxes on them. These black boxes
are not FBI redactions, but were already present on the copies received by the FBI.

37
Case 1:19-cv-00177-EGS Document 22 Filed 09/08/20 Page 38 of 38

records had previously been officially and publicly acknowledged, or could be officially,
publicly acknowledged without harming the privacy interests of such third parties.
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct and Exhibits A through J attached hereto are true and correct copies.

 

+h

Executed this Y_ day of September 2020. yy LL
MICHAEL G. SEIDEL (
Section Chief

Record/Information Dissemination Section
Information Management Division

Federal Bureau of Investigation
Winchester, Virginia

38
